

115 HR 3797 IH: Define it to Fight it Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3797IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Walker introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo withhold United States contributions to the regularly assessed biennial budget of the United
			 Nations until the United Nations adopts a definition of international terrorism concurrent with United States laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the Define it to Fight it Act of 2017. 2.Withholding of funds (a)In generalNotwithstanding any other provision of law, the Secretary of State shall withhold ten percent of United States contributions to the regularly assessed biennial budget of the United Nations until such time as the United Nations adopts a definition of international terrorism that is concurrent with United States laws.
 (b)Use of fundsContributions withheld pursuant to subsection (a) shall be returned to the general fund of the Treasury to be used for debt reduction purposes.
			(c)Definitions
 (1)International terrorismThe term international terrorism means terrorism involving— (A)one or more citizens of a country; or
 (B)the territory of one or more countries, if the government of any such country consents to, or with knowledge, allows, tolerates, or disregards the activities of any such citizen or such use of the territory of any such country, including using such territory as a transit point.(2)TerrorismThe term terrorism means premeditated, politically motivated violence perpetrated against noncombatant targets by an individual, subnational group, or clandestine agent, and includes activities relating to terrorism, including training, fund-raising, financing, or recruitment.
 (3)TerritoryThe term territory means the land, water, or airspace of a country. 